DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 1/13/2022 has been considered and entered. 
Claim 4 is amended. Claims 1-10 are currently pending.
Allowable Subject Matter
	Claims 1-10 are allowed over the prior art of record.
                  Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

The reasons for allowance of claims 1-3 are presented in previous office action.
 
Regarding claim 4, the prior art of record neither shows nor suggests a light guide comprising all the limitations set forth in claim 4, particularly comprising the limitations of wherein at least one of the first and second elongated channels has a depth that varies along at least a portion of a length of the channel, along with other cited limitations.
	Claims 5-10 are allowed for the same reasons as claim 4 for their dependency from claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
     Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875